DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2021 has been entered.

Claim Amendment
3.	The amendment filed October 29, 2021 has been entered. Claims 1, 4 and 17 have been amended. Claims 8 and 21 have been canceled. Claims 7, 9-10, 15-16 and 20 have been withdrawn. Claims 1-6, 11-14 and 17-19 are under consideration in this office action.
 
Withdrawal of Rejections
4.	The following rejections have been withdrawn in view of applicants’ amendments and arguments:

b) The rejection of claims 1-6, 8, 11-14 and 21 under 35 U.S.C. 102(a)(2) as being anticipated by Matur et al; and
c) The rejection of claims 17-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-6, 11-14, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Biemans et al (US Pat Pub 20100074922 published March 25, 2010; priority to Dec. 22, 2005).
197; and (b) capsular pneumococcal polysaccharides of two or more serotypes, wherein each of the capsular pneumococcal polysaccharides are individually conjugated to a different carrier protein selected from PsaA and CRM197, at least one capsular pneumococcal polysaccharide is conjugated to PsaA, at least one capsular pneumococcal polysaccharide is conjugated to CRM197, and the at least one capsular pneumococcal polysaccharide conjugated to PsaA has a serotype different from a serotype of the at least one capsular pneumococcal polysaccharide conjugated to CRM197.

Biemans et al., disclose an improved Streptococcus pneumonia vaccine comprising 10 or more (e.g. 11, 12, 13, 14, or 15 or more) capsular saccharides from different S. pneumonia serotypes conjugated to 2 or more carrier proteins [para. 0023]. In one embodiment, there are 10 different serotypes [para. 0025]. In one embodiment the multivalent pneumococcal vaccine of the invention will be selected from the following serotypes 1, 2, 3, 4, 5, 6B, 7F, 8, 9N, 9V, 10A, 11A, 12F, 14, 15B, 17F, 18C, 19A, 19F, 20, 22F, 23F and 33F [para. 0026]. For example, a 10-valent vaccine may comprise polysaccharides from serotypes 1, 4, 5, 6B, 7F, 9V, 14, 18C, 19F and 23F [para. 0026]. Biemans et al., disclose the saccharides may each be separately conjugated to different molecules of the protein carrier, each molecule of protein carrier only having one type of saccharide conjugated to it [para. 0031]. The immunogenic composition comprises PsaA [para. 0072]. Biemans et al., disclose a method of immunizing a human host against disease caused by Streptococcus pneumonia  infection comprising the step of Streptococcus pneumonia immunogenic composition comprising 9 or more capsular saccharides from different S. pneumonia serotypes conjugated to 2 or more different carrier proteins [claim 1].  
Specifically, a multivalent Streptococcus pneumonia immunogenic composition is provided with various conjugated capsular saccharides from different S. pneumonia serotypes conjugated to 2 or more different carrier proteins, where the composition comprises serotype 19F capsular saccharide conjugated to diphtheria toxoid (DT) or CRM197 [abstract]. Each Streptococcus pneumonia capsular saccharide may be conjugated to a carrier protein independently to CRM197 or PsaA [para. 0030 & 72]. Biemans et al., also noted that the focus of the art has been to use oligosaccharides for ease of conjugate production. The inventors have found that by using native or slightly sized polysaccharide conjugates, one or more of the following advantages may be realized including the ratio of polysaccharide to protein in the conjugate can be altered such that the ratio of polysaccharide to protein (w/w) in the conjugate may be increased (which can have an effect on the carrier suppression effect [para. 0041]. Preferably the ratio of carrier protein to S. pneumonia saccharide is between 1:5 and 5:1; e.g. between 1:0.5-4:1, 1:1-3.5:1, 1.2:1-3:1, 1.5:1-2.5:1; e.g. between 1:2 and 2.5:1; 1:1 and 2:1 (w/w). In an embodiment, the majority of the conjugates, for example 6, 7, 8, 9 or more of the conjugates have a ratio of carrier protein to saccharide that is greater than 1:1, for example 1.1:1, 1.2:1, 1.3:1, 1.4:1, 1.5:1 or 1.6:1 [para. 0065]. In general, the immunogenic composition of the invention may comprise a dose of each saccharide conjugate between 0.1 and 20 μg, 1 and 10 μg or 1 and 3 μg of saccharide [para. 0067]. The present invention further provides a vaccine containing the immunogenic compositions of the invention and a pharmaceutically 
The vaccine preparations containing immunogenic compositions of the present invention may be used to protect or treat a mammal susceptible to infection, by means of administering said vaccine via systemic or mucosal route. Intranasal administration of vaccines for the treatment of pneumonia or otitis media is preferred (as nasopharyngeal carriage of pneumococci can be more effectively prevented, thus attenuating infection at its earliest stage) [para. 0137]. The immunogenic composition of the invention for use in the treatment or prevention of disease caused by S. pneumonia [para. 0151]. Further embodiments include the provision of the antigenic S. pneumonia conjugate compositions for use in medicine and the use of the S. pneumonia conjugates in the manufacture of a medicament for the prevention or treatment of pneumococcal disease [0149]. Streptococcus pneumonia is a Gram-positive bacterium responsible for considerable morbidity and mortality (particularly in the young and aged), causing invasive diseases such as pneumonia, bacteremia and meningitis, and diseases associated with colonization, such as acute Otitis media [para. 0007]. For instance, Invasive pneumococcal disease (IPD) is defined as any infection in which S. pneumonia is isolated from the blood or another normally sterile site [para. 0011]. Biemans et al., provide an improved vaccine for the prevention or amelioration of pneumococcal infection in infants (e.g., Otitis media), by relying on the addition of conjugated protein to the S. pneumonia conjugate compositions. Thus, the present invention is an improved 
Therefore, Biemans et al., disclose a multivalent pneumococcal vaccine composition comprising: (a) carrier proteins including pneumococcal surface adhesion protein A (PsaA) and CRM197; and (b) capsular pneumococcal polysaccharides of two or more serotypes, wherein each of the capsular pneumococcal polysaccharides are individually conjugated to a different carrier protein selected from PsaA and CRM197, at least one capsular pneumococcal polysaccharide is conjugated to CRM197; just as instantly claimed. 

Response to Arguments
6.	Applicant's arguments filed October 29, 2021 have been fully considered but they are not persuasive. The rejection of claims 1-6, 8, 11-14, 17-19 and 21 under 35 U.S.C. 102(a)(2) as being anticipated by Biemans et al., maintained. 
Applicants assert that while Biemans et al., clearly disclose the use of two different protein conjugates within a single composition and clearly teach the use of both CRM197 and PsaA as possible combinations, it does not provide a specific example of PsaA and CRM197.  	
With regards to applicants’ argument that the specific combination is not recited, it is noted that MPEP 2131 states that:  “A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference.” Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) and Applicant’s concede the prior art Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001) and Applicant concedes that compositions within the scope of the claim were known in the prior art.  Furthermore, MPEP 2131 states:  “when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. Therefore, because Biemans et al. teach the conjugation of CRM107 and PsaA, as conceded by Applicant, this argument is not persuasive.  

Additionally, MPEP section 2123 teaches that patents are relevant as prior art for all they contain, “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir.1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. “The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.”). Therefore applicant’s argument is not persuasive especially when considering Biemans et al., teach a multivalent pneumococcal vaccine composition comprising: (a) carrier proteins including pneumococcal surface adhesion protein A (PsaA) and CRM197; and (b) capsular pneumococcal polysaccharides of two or more serotypes, wherein each of the capsular pneumococcal polysaccharides are individually conjugated to a different carrier protein selected from PsaA and CRM197.



New Grounds of Rejection Necessitated By Applicants Amendments
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims  1-3, 5-6, 11-13 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jain et al., (IN 140/DEL/2011 A published August 2013).
The claims are drawn to a multivalent pneumococcal vaccine composition comprising: (a) carrier proteins including pneumococcal surface adhesion protein A (PsaA) and CRM197; and (b) capsular pneumococcal polysaccharides of two or more serotypes, wherein each of the capsular pneumococcal polysaccharides are individually conjugated to a different carrier protein selected from PsaA and CRM197, at least one capsular pneumococcal polysaccharide is conjugated to PsaA, at least one capsular pneumococcal polysaccharide is conjugated to CRM197, and the at least one capsular pneumococcal polysaccharide conjugated to PsaA has a serotype different from a serotype of the at least one capsular pneumococcal polysaccharide conjugated to CRM197.
Jain et al., disclose multivalent pneumococcal vaccines wherein polysaccharides from different S. pneumonia serotypes are conjugated to at least 2 or more carrier proteins selected from the group comprising CRM 197 and pneumococcal adhesion protein (PsaA). Jain et al., also disclose methods of treating infections caused by S. pneumonia [abstract].  The present invention specifically relates to an improved Streptococcus pneumonia vaccine comprising 7 or more polysaccharides from different S. pneumonia serotypes conjugated to at least 2 or more carrier proteins selected from a group comprising diphtheria toxin, diphtheria toxoid, CRM 197,tetanus toxoid, 
 
Jain et al., disclose immunogenic compositions administered is a single 0.5 to 1 mi. dose formulated to contain: 1 to 6 ug of serotypes and 18C, 1 to 3 ug of serotypes 4, 9V and 19F, about 1ug of serotypes 5, 7F & 14, 1 to 10 ug of serotype 6B, 2 to 10 ug of serotype 23F; with total TT, DT and CRM-197 content In conjugates always <15 ug, < 30 ug and <30 ug respectively; optionally with adjuvants, buffer and other excipients. In some embodiments the formulation may contain | to 6 ug of serotype 1, 1 to 3 ug of serotype 4 & 19F, about 1 ug of serotype 5, 7F & 14, 4 to 10 ug of serotype 6B, 1 to 2.5 ug of serotype 18C, 2 to 6 ug of serotype 23F, approximately 1 of 11 ug of TT, 0 to 26 ug of DT and 0 to  21 ug of CRMI97, optionally with adjuvants, buffer and other excipients [page 9]. Jain et al., provides an improved Streptococcus pneumonia vaccine comprising 10 or more capsular saccharides from different S pneumonia serotypes conjugated to 2 or more carrier proteins [page 10]. The number of capsular saccharides can range from 10 different serotypes to 23 different serotypes, where there are embodiments of 10, 11, 12 ,13, 14, or 15 different serotypes [page 13].  The multivalent pneumococcal vaccine of the invention will be selected from the following serotypes 1, 2,3, 4, 5, SA, 68, 7F, 8, 9N, 9V, , 10A, 11A, 12, 14, 15B, 17F, 18C, 19A, 19F, 20, 22F, 23F and 33F [page 13]. Jain et al., discloses at least two carriers wherein carrier 1 is different from carrier protein 2 [page 13-14]. Carrier proteins 1 and 2 may independently be any suitable carrier protein known to the skilled person ([page 14].
197; and (b) capsular pneumococcal polysaccharides of two or more serotypes, wherein each of the capsular pneumococcal polysaccharides are individually conjugated to a different carrier protein selected from PsaA and CRM197, just as instantly claimed. 

Conclusion
8.	No claims allowed.

9.	.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JANA A HINES/Primary Examiner, Art Unit 1645